department of the treasury washington dc person to contact ------------------------ id no ------------- telephone number --------------------- refer reply to cc fip b02 plr-128058-09 date date internal_revenue_service number release date index number ---------------------------- ----------------------------- ---------------------------------- ------------------------------------------- ---------------------------------- legend fund ---------------------------------- ----------------------------------------------------------- state a a ------------ ------------- dear ----------------- this responds to your letter dated date and supplemental correspondence dated date submitted by your authorized representative on behalf of fund fund requests that the internal_revenue_service rule that discharge_of_indebtedness doi income arising from the repurchase of certain debt instruments constitutes qualifying_income under sec_851 of the internal_revenue_code_of_1986 as amended the code facts fund is a state a corporation registered as a business_development_company bdc under the investment_company act of u s c 80a-1 et seq as amended the act as a bdc fund is engaged in the business of providing financing to middle market companies through long-term debt and equity_capital investments fund has elected to be and intends to qualify each year as a regulated_investment_company ric under sec_851 of the code fund borrowed money from a variety of sources in order to obtain capital for the purpose of acquiring equity in and making loans to portfolio companies in furtherance of its investment business fund currently has approximately dollar_figurea of outstanding plr-128058-09 indebtedness fund represents that the proceeds from the issuance of the repurchased debt instruments are directly traceable within the meaning of sec_1_163-8t of the income_tax regulations to the purchase of securities that produce income described in sec_851 qualifying_income securities due to current economic conditions certain debt instruments originally issued by fund are now trading at significant discounts to their par_value or the holders thereof otherwise have determined that the value of such instruments is less than their par_value because these debt instruments are selling at substantial discounts fund believes that it is in the best interests of its shareholders to repurchase some of the instruments at a discounted price prior to the maturity of the instruments fund represents that any repurchase will be in compliance with the act through these repurchase transactions fund will recognize significant doi income under sec_61 law and analysis sec_851 of the code provides that a corporation shall not be considered a ric for any taxable_year unless it meets an income test under this test at least percent of its gross_income must be derived from certain enumerated sources sec_851 defines qualifying_income in relevant part as - dividends interest payments_with_respect_to_securities_loans as defined in sec_512 and gains from the sale_or_other_disposition of stock_or_securities as defined in sec_2 of the act or foreign_currencies or other income including but not limited to gains from options futures or forward contracts derived with respect to the ric’s business of investing in such stock securities or currencies sec_2 of the act defines the term security as - any note stock treasury_stock security future bond debenture evidence_of_indebtedness certificate of interest or participation in any profit-sharing agreement collateral-trust certificate preorganization certificate or subscription transferable share investment contract voting-trust certificate certificate of deposit for a security fractional undivided_interest in oil gas or other mineral rights any put call straddle option or privilege on any security including a certificate of deposit or on any group or index of securities including any interest therein or based on the value thereof or any put call straddle option or privilege entered into on a national securities exchange relating to foreign_currency or in general any interest or instrument commonly known as a security or any certificate of interest or participation in temporary or interim certificate for receipt for guarantee of or warrant or right to subscribe to or purchase any of the foregoing plr-128058-09 sec_1_163-8t of the regulations prescribes rules for allocating interest_expense for purposes of applying sec_469 of the code the passive loss limitation and sec_163 and h the nonbusiness interest limitations sec_1 8t a provides in general that interest_expense on a debt is allocated in the same manner as the debt to which such interest_expenses relate is allocated debt is allocated by tracing disbursements of the debt proceeds to specific expenditures under the rules prescribed by sec_1_163-8t section vi of notice_89_35 1989_1_cb_675 modifies the day rule for tracing disbursements of debt proceeds in sec_1 8t c iii b and i by expanding the time period to days doi income is not specifically enumerated as one of the items of gross_income in sec_851 however fund’s doi income may be qualifying_income under sec_851 if it is other income that is derived with respect to fund’s business of investing in securities in determining whether certain income of a ric is derived with respect to the ric’s business of investing in securities there must be a direct connection between the other income and the ric’s business of investing in securities in order to demonstrate a direct connection between fund’s doi income and fund’s business of investing in securities fund represents that the proceeds from the issuance of the repurchased debt instruments can be traced within the meaning of sec_1_163-8t and section vi of notice_89_35 to the purchase of qualifying_income securities fund further represents that the debt instruments are securities as defined in sec_2 of the act and thus are securities for purposes of sec_851 of the code authorities under sec_1_163-8t are not controlling for purposes of sec_851 but may provide useful guidance in interpreting substantially_similar concepts arising under sec_851 although fund is not required by sec_851 to trace the proceeds of the debt instruments to the purchase of qualifying_income securities the ability to trace is one way to demonstrate the direct connection between the doi income and fund’s business of investing in qualifying_income securities conclusion based on the facts as represented we rule that to the extent the proceeds of the debt instruments can be traced to the purchase of qualifying_income securities within the meaning of sec_1_163-8t the doi income from the repurchase of the debt instruments is qualifying_income for purposes of sec_851 because the doi income is other income derived with respect to fund’s business of investing in securities except as expressly provided herein no opinion is expressed concerning any federal_income_tax consequences related to the facts herein under any other provisions plr-128058-09 of the code specifically we express no opinion as to whether fund qualifies as a ric or whether the net_proceeds from fund’s issuance of the debt instruments are directly traceable to the purchase of qualifying_income securities within the meaning of sec_1_163-8t this ruling is directed only to the taxpayer who requested it and is limited to the facts as represented by the taxpayer sec_6110 provides that this letter may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely david b silber__________ david b silber chief branch office of associate chief_counsel financial institutions and products
